DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 11 objected to because of the following informalities:  Only claim 1 and 11 contain reference characters in parentheses. For the sake of consistency the reference characters in parentheses should be used throughout the claims or removed from claim 1 and 11 to provide consistency throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Piero et al. (US Patent Application Publication US 2013/0000341 A1) in view of Lee (US Patent Application Publication US 2018/0224213 A1).
Regarding claim 1, De Piero discloses (Figure 1-12A) drying device for processing a gas to be dried, comprising an air/air exchanger (precooler/reheater 14) which includes an inlet for the gas to be dried (at inlet manifold 11) and an outlet for the dried gas (at outlet manifold 25 per paragraph 0049), an evaporator (heat exchanger 18 which acts as an evaporator per paragraph 0027) which receives the gas to be dried from the air/air exchanger (air from path 14a of heat exchanger 14 feeds into air path 18a of heat exchanger 18 as seen in figure 1 and per paragraph 0038 ), the evaporator (18) comprising a plurality of adjacent layers, the layers comprise at least a first layer configured for passage of a refrigerating fluid ( refrigerant path 18b) which flows inside a refrigerating circuit (refrigerant circuit 6 per paragraph 0039) which can be associated with the drying device, at least a second layer configured to receive the gas to be dried from the air/air exchanger (in air path 18a) and a plurality of third layers (in layer 18c), the first, second and third layers being arranged in a sequence which comprises in alternation a first layer, a third layer, a second layer and a further third layer (as seen in figure 3 and per paragraph 0048).  
However De Piero does not explicitly discloses that the third layer is configured to receive a phase change material as De Piero is silent as to a phase changing fluid in the fluid layer 18c.
Lee teaches (Figure 1-11) a device for drying a gas including an evaporator (heat exchanger module 1) comprising a plurality of adjacent layers, the layers comprise at least a first layer configured for passage of a refrigerating fluid ( in heat medium paths 42 seen in figure 11 where the heat medium may be refrigerant, per paragraph 0004) which flows inside a refrigerating circuit  which can be associated with the drying device, at least a second layer configured to receive the gas to be dried from the air/air exchanger (in fluid paths 41 seen in figure 10 where the fluid may be air per paragraph 0004) and a plurality of third layers is configured to receive a phase change material (in the layers phase change material 5 seen in figure 10 and 11 and per paragraphs 0047-0048), the first, second and third layers being arranged in a sequence which comprises in alternation a first layer, a third layer, a second layer and a further third layer (as seen in figure 10 and 11 and per paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third layer of De Piero to include a phase change material as the fluid addition to air and refrigerant in the layers as taught by Lee. Doing so would allow for heat exchange of the air to be effectively realized without a separate cold storage tank and pump by maximizing a cold storage effect using the latent heat of the phase-change material as taught by Lee (per paragraph 0049) and would allow for heat exchange with the air without continuous circulation of the refrigerant/heat medium as taught by Lee (per paragraph 0048).
Regarding claim 2, De Piero as modified discloses the claim limitations of claim 1 above and De Piero further discloses each of the first layer (18b), second layer (18a) and third layer (18c) comprises a plate (individual plates 54 separating the adjacent paths per paragraph 0032 and figure 3) and a plurality of fins (fins 62 in each path as seen in figure 3 and per  paragraph 0032) supported on a main surface of the plate, where the fins form a plurality of channels for the passage of the refrigerating fluid, for the passage of the air/gas to -3- 6454622.1be dried and to contain the phase change material, respectively (per paragraph 0032).  
Regarding claim 3, De Piero as modified discloses the claim limitations of claim 1 above and De Piero further discloses the first, second and third layers are placed side by side with respect to each other in the sequence in the region of a respective plate (as seen in figure 3).  
	Regarding claim 4, De Piero as modified discloses the claim limitations of claim 1 above and De Piero further discloses the air/air exchanger (14) is arranged, during use, in a position above the evaporator (as seen in figure 5-9 the precooler/reheater 14 is above the evaporator at heat exchanger 18) .  
Regarding claim 5, De Piero as modified discloses the claim limitations of claim 1 above and De Piero further discloses the inlet (11) and the outlet (25)  of the gas to be dried are arranged, during use, in a region of an upper portion of the drying device (as seen in figure 5-9).  
Regarding claim 6, De Piero as modified discloses the claim limitations of claim 1 above and De Piero further discloses a path of the gas to be dried inside the device is defined so that the gas, once discharged from the evaporator (18), is re-introduced inside the air/air exchanger (14) in order to carry out a heat exchange, with the gas introduced through the inlet (a seen in figure 6-9 and per paragraph 0049).  
Regarding claim 7, De Piero as modified discloses the claim limitations of claim 6 above and De Piero further discloses the-4- 6454622.1inlet (11)  and outlet (25) of the gas to be dried are arranged, during use, in a region of an upper portion of the drying device and wherein the path is configured so that the gas to be dried leaves the evaporator in a region of a lower portion of the drying device which is arranged in an opposite position with respect to the inlet and outlet (as seen in figure 6-9 and per paragraph 0049).  
Regarding claim 11, De Piero as modified discloses the claim limitations of claim 1 above and De Piero further discloses wherein the third layer (18c) is interposed between the first layer (18b) and the second layer (18a, as seen in figure 3 and per paragraph 0048).  
Regarding claim 12, De Piero as modified discloses the claim limitations of claim 1 above and De Piero further discloses wherein the -5- 6454622.1first layer, the second layer and the third layer have a prevalently planar development t (over the surface of the plates 54 which are flat/planar as seen in figure 3 and 10).  
	Regarding claim 13, De Piero as modified discloses the claim limitations of claim 12 above and De Piero further discloses the first layer ( of 18b and the associated plates 54) has an extent in a plane of prevalent development which is equal to the extent in the plane of prevalent development of the third layer (of 18c and its associated plates 54, which extend over equal areas as seen in figure 2-3 and 10-12A).  
Regarding claim 14, De Piero as modified discloses the claim limitations of claim 12 above and De Piero further discloses the second layer ( of 18a and the associated plates 54) has an extent in a plane of prevalent development equal to the extent in the plane of prevalent development of the third layer (of 18c and its associated plates 54, which extend over equal areas as seen in figure 2-3 and 10-12A).  
Regarding claim 15, De Piero as modified discloses the claim limitations of claim 13 above and De Piero further discloses the second layer ( of 18a and the associated plates 54) has an extent in a plane of prevalent development equal to the extent in the plane of prevalent development of the third layer (of 18c and its associated plates 54, which extend over equal areas as seen in figure 2-3 and 10-12A).  
Regarding claim 16, De Piero as modified discloses the claim limitations of claim 1 above and De Piero further discloses the refrigerating circuit (refrigerant circuit 6 per paragraph 0039) being associated with the drying device so as to supply refrigerating fluid in the first layer (18b, per paragraph 0039).  
Regarding claim 17, De Piero discloses (Figure 1-12A) drying device for processing a gas to be dried comprising an air/air exchanger (precooler/reheater 14) which includes an inlet for the gas to be dried (at inlet manifold 11) and an outlet for the dried gas (at outlet manifold 25 per paragraph 0049), an evaporator (heat exchanger 18 which acts as an evaporator per paragraph 0027) which receives the gas to be dried from the air/air exchanger (air from path 14a of heat exchanger 14 feeds into air path 18a of heat exchanger 18 as seen in figure 1 and per paragraph 0038 ), the evaporator (18) comprising a plurality of adjacent layers, the layers comprise at least a first layer configured for passage of a refrigerating fluid ( refrigerant path 18b) which flows inside a refrigerating circuit (refrigerant circuit 6 per paragraph 0039) which can be associated with the drying device, at least a second layer configured to receive the gas to be dried from the air/air exchanger (in air path 18a) and a plurality of third layers (in layers 18c), the layers being arranged in a sequence which comprises in alternation a first layer, a third layer, a second layer and a further third layer (as seen in figure 3 and per paragraph 0048), in which each of said first layer, second layer and third layer comprises a plate (individual plates 54 separating the adjacent paths per paragraph 0032 and figure 3) and a plurality of fins (fins 62 in each path as seen in figure 3 and per  paragraph 0032), supported on a main surface of said plate, in which said fins form a plurality of channels respectively for the passage of the refrigerant fluid, for the passage of the air/gas to be dried, and to contain the fluid in the third layer (per paragraph 0032), said layers being side by side in said succession in a region of a respective plate (as seen in figure 3), and in which said first layer, said second layer and said third layer have a mainly flat development (over the surface of the plates 54 which are flat as seen in figure 3 and 10).  
However De Piero does not explicitly discloses that the third layer is configured to receive a phase change material as De Piero is silent as to a phase changing fluid in the fluid layer 18c.
Lee teaches (Figure 1-11) a device for drying a gas including an evaporator (heat exchanger module 1) comprising a plurality of adjacent layers, the layers comprise at least a first layer configured for passage of a refrigerating fluid ( in heat medium paths 42 seen in figure 11 where the heat medium may be refrigerant, per paragraph 0004) which flows inside a refrigerating circuit  which can be associated with the drying device, at least a second layer configured to receive the gas to be dried from the air/air exchanger (in fluid paths 41 seen in figure 10 where the fluid may be air per paragraph 0004) and a plurality of third layers is configured to receive a phase change material (in the layers phase change material 5 seen in figure 10 and 11 and per paragraphs 0047-0048), the first, second and third layers being arranged in a sequence which comprises in alternation a first layer, a third layer, a second layer and a further third layer (as seen in figure 10 and 11 and per paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third layer of De Piero to include a phase change material as the fluid addition to air and refrigerant in the layers as taught by Lee. Doing so would allow for heat exchange of the air to be effectively realized without a separate cold storage tank and pump by maximizing a cold storage effect using the latent heat of the phase-change material as taught by Lee (per paragraph 0049) and would allow for heat exchange with the air without continuous circulation of the refrigerant/heat medium as taught by Lee (per paragraph 0048).
	Regarding claim 18, De Piero as modified discloses the claim limitations of claim 17 above and De Piero further discloses the first layer ( of 18b and the associated plates 54) has an extent in a plane of prevalent development which is equal to an extent in a plane of prevalent development of the third layer (of 18c and its associated plates 54, which extend over equal areas as seen in figure 2-3 and 10-12A).  
Regarding claim 19, De Piero as modified discloses the claim limitations of claim 17 above and De Piero further discloses the second layer ( of 18a and the associated plates 54) has an extent in a plane of prevalent development equal to an extent in a plane of prevalent development of the third layer (of 18c and its associated plates 54, which extend over equal areas as seen in figure 2-3 and 10-12A).  
Regarding claim 20, De Piero as modified discloses the claim limitations of claim 17 above and De Piero further discloses the second layer ( of 18a and the associated plates 54) has an extent in a plane of prevalent development equal to the extent in the plane of prevalent development of the third layer (of 18c and its associated plates 54, which extend over equal areas as seen in figure 2-3 and 10-12A).  
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Piero et al. (US Patent Application Publication US 2013/0000341 A1) in view of Lee (US Patent Application Publication US 2018/0224213 A1) and Van Bael et al. (US Patent Application Publication US 2020/0400385 A1).
Regarding claim 8, De Piero as modified discloses the claim limitations of claim 1 above, however and as modified does not explicitly discloses further discloses the third layers are configured so as to receive a first and a second phase change material. 
Van Bael teaches a layered heat exchanger with two layers for a primary and secondary fluid to exchange heat ( in  primary circuit in plates 3.1 to 3.N and secondary circuit in plates 4.1 to 4.N per paragraph 0100) with third layers between the first two layers ( in the tertiary side in plates 10.1 to 10.N per paragraph 0100), where the third layers are configured so as to receive a first and a second phase change material ( a first and a second phase change material, PCM, at PCM 11 and 16 as an example per paragraphs 0098-0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third layer of De Piero to include a first and second phase change material as the fluid addition to air and refrigerant in the layers as taught by Van Bael. Doing so would allow for thermal storage in the heat exchanger as taught by Van Bael (per paragraph 0070) where the two phase change materials would  allow for flow of one of the other circuits in the heat exchanger to be interrupted and the PCMs would  continue to releases stored energy and would maintain the internal temperature gradient of the heat exchanger for longer times at minimal energy cost (per paragraph 0088-0090) and would allow for enhanced heat transfer efficiency between the two other fluids in the heat exchanger as taught by Van Bael (per paragraph 0117).
Regarding claim 9, De Piero as modified discloses the claim limitations of claim 8 above and Van Bael further discloses the layers comprise a first portion (where PCM 11 is located in figure 1 and 2) and a second portion (where PCM 16 is located in figure 1 and 2), configured to receive the first (11) and the second phase change material (16), respectively.  
Regarding claim 10, De Piero as modified discloses the claim limitations of claim 9 above and Van Bael further discloses the first portion (where PCM 11 is located in figure 1 and 2)  is arranged, during use, in a position vertically above the second portion (PCM 11 is above where PCM 16 is located in figure 1 and 2 and per paragraph 0100).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bogart (US 2007/0151276 A1) discloses a gas drying system. Kitou et al. (US 2018/0306525 A1), Tison et al. (US 2017/0261269 A1), Goenka et al. (US 2015/0198386 A1), Danjyo et al. (US 2015/0168047 A1), and Ullman et al. (US 2010/0157525 A1) al disclose phase change materials for use in heat exchanger some with two different phase change materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        


/ERIC S RUPPERT/Primary Examiner, Art Unit 3763